                                             o
                                             rn
                                              :nM.ev#
                                                    es
                                                     ph/
                                                       $r?
                                                         i5
                                                          l%ï
                                                            ,(s
                                                             r/
                                                              o+l
                                                                ,f
                                                                 '
                                                                 k#V?
                                                                    è
                                                                    i
                                                                    y#?
                                                                      Q;
                                                                      watr?-
                                                                         ''       ''      '                                                         .
                                                                                       . .. ...




     #-c/
        '
        J-eJ
           --Xèrsu-f/xen'
                        cm                                                                                                 -C.
                                                                                                                             tl*
                                                                                                                               ''œx cb'n Y ,
                                                                      yj
                                                                       ,yg
                                                                                             /                                  7'
                                                                                                                                 ;J-A7-J J-z4,
                                                                                                                                             .r. . .y'
                                                                                                                                       ai SI/ .
    v,                           .                                   ,
                                                                              ---
                                                                                         ,                                                          G .sjmk
                                                                                                                                                          l-ral
                                                                                                                                                              cstls
                                                                                                                                                              w os-nzqzcotm.  .        -
                                                                                                                                                          - @,
                                                                                                                                                             .                    vg
                                                                                                                                                                                  ,
                                                                                                                                                            .     jljsEo
    gr.
    - t= )
            ,

         -xvJJ4i/l
                                                     .

                                                                                                                                                         . A-
                                                                                                                                                           .a
                                                                                                                                                            c2
                                                                                                                                                             .
                                                                                                                                                             -#29,9
                                                                                                                                                        BX     u x c.
                                                 .
                                                     .
                                                                 -   leY.
                                                                     -'-:.
                                                                         tUJJk
                                                                      .. .
                                                                              -
                                                                                  ..         ..-       .   .
                                                                                                               .       .
                                                                                                                           .,
                                                                                                                                .
                                                                                                                                    .
                                                                                                                                            .   .
                                                                                                                                                           p.    ..
                                                                                                                                                                      j'
                                                                                                                                                                      -
                                                                                                                                                                       : ..                .

                                         .



'

              î-rol.a%n p-fpr/'
                              v I-cp-,'
                                      J/4//
                                          -/, su
                                               mm .  6 ll
                                                        -ccayettno.
              7 -plta?nr lsccn,-/l-eze
                                     T/r
                                       'n ùy rk,' l,wJ
                                                     '/?///

          ,ê/
    c':iyk'  -l-ef.
                  ezJ--:9-:/> l-zv='
                        .             Jl  al'.Lbeœù-y-f.
                                                       1es-%.-,
                                                              k-l-a.
                                                                   c/
                                                                    .
                                                                    v.-a
                                                                       -#-
                                                                         ,b?
     r sk/pwr: of lpcumevt #F
     i                  -            - l-e#, A aâ/-,?far #.r - .:= J'
                                                                    m gtlbn                                        .



    re;6'' p  -ec l.
            -sl     - sa,f
                         .-k .-l
                               -e
                                -f-esiatfwr h-vnçàtrt'
                                                 -        c f'y
                                                              -e/pl/q-xp ô.'
                                                                           er-l-
    Yp As-pez?, I
        - -        bbsu f--sn-kcv%ezcp
                                     .     -f-   /, $,,. s
                                               v'e           -'
                                                              iiw -'> wA   1                                                            ,
                                                                                                                                            .



    Ae p/
    -   p,c
          ltaà/e--faum /n
                        '-%./f
                             k-cuxe.                                                                                                            ,
                            .-   .   -       ,

                                                                                          l
                                                                                          y gzyj
                                                                                               y                                                    .
    I ,x-&/  ,nl.zJ-)-/'
             '         //=- J-T- p-o currin'fy , - e &?er,/
                                                         -                                                                                                                -



    Comctlor.I.F.% tmn i k Ff-     f--f-iAez .  ZS-Q r.J?/.  --T
                                                             .



    am-nware > / T am curLœ%v-b-       eul
                                         b--evy.t
                                                -ttel--f-œr---                                     -



     cp-m-s-
           /wz-'k-ss
                   -skt-at
                         y-C-c>f,-/In
                                    'k>.v-?
                                          -c-f.sx-e--
                                                    T., %:
    1
    svp-  sJ (eJ.
       zrvl     --o-#.Jz'
                '       #/,-cJs
                              -geu--
                                 e
                                   ef.
                                     /rence-
                                           l> càst
                                                 y/y -




        .   o-œ ô-zts l
                      '
                      , -ec- t#r ,
                Case 7:18-mj-00149-RSB Document 12 Filed 01/24/19 Page 1 of 5 Pageid#: 43
     pz-2#,= /'
              4bt---
                   bkp
                     -'s -ev21,-Jo f--ù-s/-
                                          tee/c,L1'
                                                  JJ/A >
      ? 'lk T-Zwas---w'altiz-/ra'un.
                                   î '//e z/lr-es
     nmj  z---
     ,t e e,i-zrzz--,f- -
     .                       koVS-A-J'mw-l-k-àzerw t/
                            n-
                                                  -




                                                    ,u
                                                     ee
                                                      fk
                                                      ôy
                                                      -

                                                        g-
                                                       w/jr
                                                          yz'/
                                                             s/
                                                          p-yse-
                                                                           ..




     ?
     -kA p-c-t-c-zurl    fy.-ser.vicasL--lo-ra%îa't 2'+ f7,.--ï#-=-I-v
     h r'
        tsw/  -
              '//
                -e.,-6k -à'u-- %z l           -k/
                                                a
                                                ----l-:kè ,' .l
                                                              k$--#-aJ-,.J ,
     r
     t
     v
     .
     c
     e
     -
     é xb
      ur
       -
       J-
        e
        -.
         s,
          J
          '
          -
          /?,ra
          ,   -
              t-
              /
              rk,
               c a.
                -)i
                  l
                  -
                  z
                  c-
                   à
                   --J
                   J
                   . s,
                      e
                      s
                      >J/
                      , :.
                         -w
                          $=
                          -d#
                            -.
                           z,
                            -/
                             -
                             '
                             j-
                              y-
                               wn
                                y
                                .
                                te-jay
                                     s
                                     -
                                     eM,3-m
                                          z,
                                           r.
                                            y
                                            n,                     .   q

     k
     .
     ae-xe rt3 '
               teheewAm-
                       lk-ôesle t-
                                 c b
                                   kl
                                    y- tr
                                        a ,-z--#-
                                                +#
        vu vc-pàH tsA r ùlL yc cu znu -l- êox cxze
     >,/ô7
         -w
          ' #J,' /
                 --'(6.o-v'1 s-t-za
                                 ' lïJ.l-/à--sl-/kz-ws//r. Ae;à#
     -J (  #,
            '  e tz',-s/-fz)
             //?
               '           /-.-am
                                pM A LLe-p-êkkc vafv-cuy fA .
                                      -


     '.icz--se-cs.z/
                  '
                       em ar59 c,r? .'     t-hs bencz,z
                                              -          Y'
                                                          -ersavhen,
     l k/n/ fz'-
     :/7
       .       ut,
                 -sv.s#'
                      -y.,-o w-.s,
                      - -        -.s?rn-g-x t--wivv;z ,,,/-u .
         é-
          crw-$t1,
                 .1C'
                    -yP.
                       Z-XJY-
                            -
                            I
                            .?J,
                               C'.
                                 -T rC-
                                      ,
                                      ZOJ.JwU
                                            '--v-
                                                e-
                                                 j
     w/
      '/
       1  Jp
           --it
              ,-A
     cr elseus'lt
                   .'
                    c-J.
                       c
                'e > -J-
                       2
                        /
                        z.
                         /
                         - %'
                            2
                            / sy-ZA
                                  o-zr.''/
                       -ween 9* aaL6*,
                                - -
                                         ?
                                         -e s,wL '4
                                          .



                                     ---.sIth-wce'
                                                 s
                                                   :-,tJz:-y
                                                  '.
                                                 '-a-/vl
                                                           -
                                                           yy
                                                            ,.
     Mut
       /-sn.lrl-lilfe z-$J/'eyy -p be
                                    '-L'
                                       llbs..
    T
    A Q --Y62 A iy--ipp-/4-l-e.
                              Jvh#css'-aqî...ok'
                                               tow--p-/saàpês
         -   :c w// /?aJ--$-d:
                             .p
                              -'
                               .,-<i
                                   --&J $/J he k.
                                                L l.z?.
                                                      tsà
                                                       -'/--ûc
                                                             -zrïnh
-   ge:qls
    I    5q
          -cm-
            f/
             1xBo,%
                  5'f.
                     h'
                   -1App-lh
                         .vai+--
                          3.
                           1-
                               --
                                dl-
                                -(cZy
                                  j'   /?a
                                       -
                                   k,Lta  /Ivy-e
                                         .fAA  -yo- ln
                                                    />.-
                                                 ,v-p  .c
                                                        -gc
                                                          e y.
                                                            cury
    .>7
      LZX#-= kw îo6gm       'gsf-M ïz-    y-#-iû
                                              ,-  yk--il,b.f
                                                           y #.I5'   .z
                                                                      ç.--
                                                                         #161y
    #X.
    $ myJ ,-#J-H,-.#-16-+.--J-U -TJu=a/J,-w* > /e#                         yy
                                                                            -e>
     -
          'su-z<zx
              -
                    '/ '
                      pAntc.J-% #.s
                                -        -& lz#p:-p* 'er ('''       ëf?J
     S sJ --sny-    ms 'y--aè/-w-bv-kéw-e-    tke,k yl V w I-- /mlk
    /cu# fe-lb--UJ-CuL >  ----wA le .
                                    T' w.  '
                                           a$
                                           '- //'?.
                                                  c-xrc-,*--
                                                           eJ> ##Jàxz#,'A/t
                                      Z12 Filed 01/24/19 Page 2 of 5 Pageid#: 44
         Case 7:18-mj-00149-RSB Document
                   $J-J,, vz/  #.e'
                                  s-ta'
                                      Ae /.tr
                                            ':,:
                                               -/1-:-#'
                                                     -.cs&e7-&-..erz/qkat,.-.--.
                wb,-tI,aî $v:-.-J z' x %?
                                        '-1
                                          Z-/ -e#-
                                                 .suv
                T
                J
                -
                 a nzcy  ï'7y 2n--I.@
                                    - w,
                                       % Cer't/'J
                                               -
                                                -.
                                                 -m
                                                   -




                                                   ,/
                Z''J?3-I:#/-#CJr'-6214:r lîgve seen à
                                                     y-t
                                                       -
                                                       rs
                                                        -
                                                        a 7
                                                          y
                                                          r/
                                                           ,
                                                           -t
                                                            è
                                                           y.-
                                                             -s
                                                              n,
                                                               =,- ?
                                                                   7
                                                                   -,
                                                                    -

                                                                    ,

                                                                    L>
                                                                    M-&J
                                                                       -
                                                    -onest-gA.-koamy-k--
                                                                        -
                                                                        --
                                                                         --
                                                                       e--
                                                                            -
                                                                            .                  -
                                                                                                   .   ,.c
                                                                                                              -




                f.4;?
                    4-/,-
                        J mt-?
                             -rcb-
                              '
                                 èt'?-N-.
                                        .'e-aq.
                                              c/ k/
                                                  .
                                                  &-/
                                                    --
                                                     '/a-
                                                        Z/-7
                                                           zp.--s-J-.----.-.
                5.,c$teœ.
                        b
                        .rt
                          / .-2'-K1-JJ.
                        - -
                                        Jr.i- /?zze Ser œsr..ec' /wt5      '                                                      -                     - -          ,-   -       -


            k=
             JpJ
               -A,:xr:.-= J-/J--àzz= ôwes-c,,-//hzZ w/:
                        -
                                                                    ,.-&m.
                                                                        , --..----
            T -M -a-w-uE.ls-ûf a- zv m'S J/-.  VX,  -J.--J---1,-2-
                                                       -
                                                                 X'!.-5l.:- -..--- --.
                                                                                  -



             apc-
            s-    vs'J ?.:Iegse 2kIcttc
                        - -           'z-cp.o-J'
                                              s-
                                               :a-
                                                 '-sy-t-ewùl 'z'œ-/-J-?v4a-mf- --
            k/'-e-c-=/-e
                       --zprwr, /' o--As-#-.x'tnxvzwl
                                                    -ls--/
                                                         7-,
                                                           .
                                                           '
                                                           cbz'kk--zc
                                                                    'uc-f-x/-.A->--- -
           sef
            -   -kmb -er' r-/-w-JJ-1&,a%-5-J-':--est-f 'JV-cb-i -/s
                                                                  --
                                                                   eet-as/-v-:  '..-$-e - -
         --.c-ayn--va-f2  ''J-'B1-W.T-.  ..-cnaf-vl'-./-$.,t-I.--cw?
                                                           .

                                                                ,
                                                                     '-.J-e--4.:,#.-.-----
            /&
             'n= t--$-
                     y- )a;
                          -c-
                            $-/.&x/    /k nnvv tb-h--K--R--A i
                                  -&+>.-   -                 '7xzJ-
                                                                  /e--
                                                                     f-t?
                                                                        -wà/- - .          ,
                                                                                                                      -




            cpr
              :,
               -J-w:=fp.J-= >,-+..,:>-/
                                      c..)
                                         -z7,zz
                                              Jezz-JF
                                                    -
                                                    >s.-fpa/
                                                           -'lle-n .
                                                                   c->c-)/
            er   ia-
                   t
                   k/
                    )usrrleczîY                                 -
                                                                        d s
                                                                           - -
                                                                                 dd.Cmr-
                                                                                       t                                  4/.                y         z
                                                                                                                                                       '*
          z-t-tcl açe-u-cl
                         r..
                           er--f-zvxl
                                    -by
                                      . ofj-eo
                                             -ùy-%-.
                                                   --
                                                    )
                                                    -A-
                                                      e-6,p ,,
                                                             y.-t
                                                                k
                                                                -kue                                              .
                                                                                                                                                                                          --
           4,J-.-cJrr-=-'
                        t                                                                                                                                     -               -   -   -    -




         Recuk?Z--l
                  -a
                   -'n:,.y->'y-2r-t1.                                                                                                                   -
          1esj--
               ec-/
                  -fxl
                     -y
                      l--#--
                           '
                           .J-.'
                               A--1h.--
                                      u e/
                                         ,-%-k-ke-Az.-
                                                     #'1ay pf
                                                            -..
                                                              T6.u.yy-2K-î.--..- .
                                                                                                                                                '
                                                                                                                                                    /y-J--
                                                                                                                                                         ,/-
                                                                                                                                                           /).
                                                                                                                                                             '-/
                                                                                                                                                             /
                                                                                     B-n-
                                                                                        '-lzwJ '.--/l//
                                                                                                      ---,2.î
                                                                                                            -%--:
                                                                                                                --J.v
                                                                                                                    ----..----.
                                                                               F
                                                                               -4-cal -l'
                                                                                        ctrr-<%x
                                                                                               '/    -A = s/,n 1             -
                                                                                7-/
                                                                                  )-#f
                                                                                     ---*y--75v'-#.J-,,-$ax---%?-p
                                                                                                                 .-J.-
                                                                                                                               /p-
                                                                                                                                 '
                                                                                                                                 t&..-#
                                                                                                                                      .-.
                                                                                                                                        f,
                                                                                                                                         .2,75-:.
                                                                                                                                                -3..-..--.--
                                                                         'J      X fkeF7ar-V,5-W,. .    -watj >sxccm---- -
- .- -   - .-       -
                              Case 7:18-mj-00149-RSB
                                       -      - .- . - - .- -            - -     - -   -             g5y
                                                                        Document 12 Filed 01/24/19 Page
                                                                                           - . - .- .- - -      y 45
                                                                                                        3 of 5 Pageid#:
                                                                                                             - .- -                             s...u - - ,..-,..---.---.- -..- .- --..- ....
                                                                                                                          .- .- - - - . . ...,- .
            c8r-'-'
             -    c,e =f Xr-tvlL.      -




V
T    -
         bn'
           eo--hvi
                 îl/'
                    //-cz-ct                 kt.l--A tp-kceA e
/z:
'   %-;-
       ;.1=&
          F/yyA r+e?
            -          -.jL,
                           # n.Av-fy/sceJ
J
1,t?$nf A zyy iî&%
 z
      .
                    e
                    ry-s -
                         =
                          o-
                           s-
                            -/ r
                               cr
                                a-
                                 y
                 -z'ir-as ezeî-b er
                                  z cgy g
            l tl,t           /
     -e- T--ss-= c- à>. -rs s-s--a. M p-snk-r xeques'h
S--b-c              .                        - -




%.t A s Az//-syz-e--'>> <upw-,'$--#-z:-&
                                       ' vm' men#s'
fcas:/ mzJ -zzr-nf F/=     / #:ré F/
                                   - f>4.-A.-.#7s CMT-KF
                                                   - -




y./-
   eo--w/tLF-wJl-.,#y
                    f
                    ,,ne c% r-y-.,
                                 rk
                                  /->
                                    mf#
                                      -vk--aa.
                                             e.
                                                                         -



                                                             îespe. f?// 'eJv
                                                         &M
                                                          ért
                                                            'n
                                                             ,tyy--)-
                                                                    'y)
                                                                     1,
                                                                      -z'/?e;
                                         gr/k.z,lzp/
                                                   l-/p #Jîî+7-v-m mizz=
                                       Fieza-/-fvlèse/krw/
                                                         --rssl-'àr
                                       O/J #C-îx
                                              -
                                               yz#%-/  .v
                                                        ,z-& xJJJr
                                                             -

                                                  u-tnei-à
                                                         -.z.
                                                           l.-2.
                                                               z> /
                                                                     JJt-..
                                                                          (
                                                                          -#-.1&/l
                                            J-
                                             uz-tkefc A X-,-wA rme-sxcwm
                                                         -       .




                                           k /--le--fvxm: -lpzx/z-&yas -
                                       +
     Case 7:18-mj-00149-RSB Document 12 Filed 01/24/19 Page 4 of 5 Pageid#: 46
                                          '


                                          c >
                                          >      M    z
                                          F n-   a
                                                 -    =
                                             .
                                                 o    H
                                          Q  X
                                          w' Q   O
                                                 X    G
                                                      **                *
                                          z #    n
                                          m =
                                            e R
                                            - O
                                          to &   o                          ,
                                          < &
                                          c
                                          tm     Q
                                          r      x'
                                                 >              -
                                                 >                      -

                                                 >              .U :
                                                 $: z
                                                 =                        .
                                                 r ;Z
                                                 o':
                                                 >  = a                     .

                                                 VN71 % f
                                                        ï>
                                                         ..
                                                         1.
                                                          .
                                                                <
                                                                K
                                                                NN
                                                                .

                                                                    !
                                                                    $
                                                                    i.ï
                                                                      p
                                    M
                                    &
                                                                % hî;
                                    c .
     I-
      ,
      J            c W c M O -Q
     @             Pgo
                     û) b)-x
                          t:nY'Ol
                   ,.
     1*-*1r
          .        a = ' m R.el
                   o.p- o p o -w
                               xl
                   ro j) W'
                         s5     -%U '
        l            -     a    -1
     Ià1           T < 9.F      =
     1- :).        (a> O        œ
..    i..lLp
                        N) o p o
                        .x c U o
      IZ                & a rp E:
      Q1                =      Q
                        =   i
                                                      '
                                                                k
                                                                .
                                                                ...k.
                                                                ':
                                                                %
                                                                1
                                                                g*  l
                                                                r.
                                                                .,l
                                                                :1
                                                                ?
                                                                '
                                                           )ê,
                                                      i
                                                      2.
                                                       '
                                                       %'E
                                                         ! S
                                                           l?
                                                            *j
                                                      ,u .  >
                                                      !
                                                      '.
                                                       .;j W
                                                       N   M
                                                           lj
                                                           #
                                                      . .       :
                                                                w;.
                                                                  ws.
                                                      $
                                                      ..'s
                                                       .*#'*1
                                                            1.z4 f<.e t
                                                          l.x
                                                        k..e   . q'  e'
                                                                      z
                                                      ...ei
                                                          v
                                                          . V
                                                            I
                                                            rs A'
                                                               '
                                                               j! x'v
                                                                  a *'.
                                                       lJnh . ,
                                                        s.
                                                      1
                                                      1      :..J
                                                                .: -j
                                                                    -'%:
                                                      'k%w
                                                         .,
                                                          1 .(
                                                             .a
                                                                . 1
                                                      1.
                                                       .1J
                                                             vyv.
                                                                tyi%s
                                                                    %e a
                                                                       .
                                                      $
                                                      ,v
                                                       .o
                                                      ..
                                                        .!
                                                        .
                                                          .1
                                                           .
                                                           &t
                                                            S
                                                            '
                                                            .Y
                                                             4*
                                                              Nt.
                                                                j(,&,yr9
                                                                       l
                                                                       .
                                                          l.
                                                           :h' .k4,.9 '
                                                          mz 1
                                                             .s
                                                              >j




               Case 7:18-mj-00149-RSB Document 12 Filed 01/24/19 Page 5 of 5 Pageid#: 47
